Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on January 5, 2021 for patent application 17/142,151.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segal et al. (U.S. Publication Number: 2018/0300645).
As to independent claim 1, Segal discloses a device controller comprising: 
a housing (e.g., Internet of Things IoT allows for the internetworking of devices) (see Paragraph [0003]); 
one or more sensors provided within the housing (e.g., IoT; audio and video input can also be analyzed to determine the user) (see Paragraph [0003] and [0026]); 
a control module provided within the housing (e.g., IoT; smart thermostat) (see Paragraph [0003] and [0019]); 

wherein the control module includes one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the control module to (e.g., Internet of Things IoT allows for the internetworking of devices) (see Paragraph [0003]): 
detect a sensing event using the one or more sensors (e.g., collecting use information; use information 201 can include a user turning off the lights manually, turning off the lights via a device such as a smart phone and/or requesting the assistant device to turn off the lights; use information 201 can include a user opening the garage door, arming the security system, closing curtains, turning off an alarm clock, making coffee, adjusting the temperature on the thermostat) (see Paragraph [0028] and Figure 2); 
identify a scene that is associated with the sensing event (e.g., identifying scenes; collecting use information) (see Paragraph [0009], [0028] and Figure 2), the scene identifying a setting or operational aspect of one or more controlled devices of a dwelling (e.g., determining activity patterns; one user performs the action of turning off the lights and the other user performs the activity of making popcorn) (see Paragraph [0032] and Figure 2), the one or more controlled devices include at least a first controlled device that is outside of the given range of the wireless receiver (e.g., temporal proximity; elements can include a location, time of day, and/or demographic information) (see Paragraph [0033] and [0038]); 
generate and transmit a set of scene commands to the one or more controlled devices, to cause the one or more controlled devices to implement the scene (e.g., generating scene) (see Paragraph [0034] and Figure 2); and 

communicating with a first intermediary device that is within the given range to cause the first intermediary device to form a mesh bridge to the first controlled device (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6); and 
transmitting at least the first scene command to the first controlled device using the mesh bridge (e.g., upon detecting; transmitting instructions) (see Paragraph [0050]), the first scene command causing the first controlled device to implement a setting or operational aspect that is specified by the scene (e.g., assistant device can collect that a user turned on the bedroom lights; instructions to the home device to control a device e.g., "turn on the Cuisinart coffee maker please") (see Paragraph [0021]). 
As to independent claim 11, Segal discloses a device controller system comprising: one or more controlled devices; and a device controller including: a housing (e.g., Internet of Things IoT allows for the internetworking of devices) (see Paragraph [0003]); one or more sensors provided within the housing (e.g., IoT; audio and video input can also be analyzed to determine the user) (see Paragraph [0003] and [0026]); a control module provided within the housing (e.g., IoT; smart thermostat) (see Paragraph [0003] and [0019]); a wireless transceiver having a given range (e.g., IoT; wireless network) (see Paragraph [0003] and [0016]); wherein the control module includes one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the control module to (e.g., Internet of Things IoT allows for the internetworking of devices) (see Paragraph [0003]): detect a sensing event using the one or more sensors (e.g., collecting use information; use information 201 can include a user turning off the lights manually, turning off the lights via a device such as a smart phone and/or requesting the assistant device to turn off the lights; use information 201 can include a 
As to independent claim 20, Segal discloses a method for operating a controller device, the method comprising: detecting a sensing event using the one or more sensors (e.g., collecting use 
As to dependent claim 2, Segal teaches the device controller of claim 1, wherein the first intermediary device is a second device controller within the given range of the wireless transceiver (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 3, Segal teaches the device controller of claim 1, wherein the first intermediary device is a mobile computing device that is within the given range of the wireless transceiver (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 4, Segal teaches the device controller of claim 1, wherein the second intermediary device is a second controlled device of the device controller (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 5, Segal teaches the device controller of claim 1, wherein the one or more processors transmit at least the first scene command to the first controlled device by: communicating with a first intermediary device that is within the given range to cause the first intermediary device to form a mesh bridge to the first controlled device using a second intermediary device (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 6, Segal teaches the device controller of claim 5, wherein the second intermediary device is outside of the given range of the device controller (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 7, Segal teaches the device controller of claim 5, wherein the second intermediary device is a load control device that controls a power output on a load line of the first controlled device (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 8, Segal teaches the device controller of claim 1, wherein the device controller stores multiple scenes, each scene specifying a set of settings or operational aspects for a set of controlled devices within a dwelling, and wherein the one or more processors select one of the 
As to dependent claim 9, Segal teaches the device controller of claim 8, wherein the one or more sensors of the control module include a set of touch sensors, the control module using the set of touch sensors to detect and interpret touch input on a surface of the exterior panel; and wherein the one or more processors select one of the multiple scenes based on the interpreted touch input (e.g., smart phone) (see Paragraph [0028] and Figure 1). 
As to dependent claim 10, Segal teaches the device controller of claim 8, wherein the one or more sensors of the control module include a proximity or presence sensor, and the control module uses an output of the proximity or presence sensor to select one of the multiple scenes (e.g., detecting an activity pattern) (see Paragraph [0044]). 
As to dependent claim 12, Segal teaches the device controller system of claim 11, wherein the first intermediary device is a second device controller within the given range of the wireless transceiver (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 13, Segal teaches the device controller system of claim 11, wherein the first intermediary device is a mobile computing device that is within the given range of the wireless transceiver (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 14, Segal teaches the device controller system of claim 11, wherein the one or more controlled devices include a second controlled device, and wherein the first intermediary device is the second controlled device (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 15, Segal teaches the device controller system of claim 11, wherein the one or more processors transmit at least the first scene command to the first controlled device by: communicating with a first intermediary device that is within the given range to cause the first 
As to dependent claim 16, Segal teaches the device controller system of claim 14, wherein the second intermediary device is outside of the given range of the device controller (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 17, Segal teaches the device controller system of claim 14, wherein the second intermediary device is a load control device that controls a power output on a load line of the first controlled device (e.g., assistant device) (see Paragraph [0020]; and Figures 1, 4, 5, 6). 
As to dependent claim 18, Segal teaches the device controller system of claim 11, wherein the device controller stores multiple scenes, each scene specifying a set of settings or operational aspects for a set of controlled devices within a dwelling, and wherein the one or more processors select one of the multiple scenes based at least in part on the detected sensing event (e.g., assistant device can perform a set of actions associated with scenes) (see Paragraph [0016]). 
As to dependent claim 19, Segal teaches the device controller system of claim 17, wherein the one or more sensors of the control module include a set of touch sensors, the control module using the set of touch sensors to detect and interpret touch input on a surface of the exterior panel; and wherein the one or more processors select one of the multiple scenes based on the interpreted touch input (e.g., smart phone) (see Paragraph [0028] and Figure 1). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117